DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election corresponding to Group I (claim 1-19, drawn to a carbazole derivative compound, a coating composition comprising the compound, and an organic light emitting device comprising the composition) and Species Group 1 (drawn to a carbazole derivative represented by Chemical Formula 3 of claim 5) in the reply filed on 4/5/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
In Applicant’s response filed on 4/5/2021, Applicant argues that election of Group I and Species Group 1 corresponds to claims 1-19; however, the election corresponds to claims 1-5 and 8-19, because nonelected species Groups 2 and 3 are directed to claims 6 and 7.
Upon further review, the Examiner has withdrawn the species election request of Species Group 2, but maintains the species election request of Species Group 3.
The updated species are renamed as shown below: 
Species Group (A) – A carbazole derivative represented by Chemical Formulas 3 and 4 of claims 5 and 6.
Species Group (B) – A carbazole derivative represented by Chemical Formula 5 of claim 7
Species Group (C) – A carbazole derivative represented by Chemical Formula 1 supported by the specification and other than the formula according to any of Species Groups (A) and (B) above, wherein each variable C1, D, C2, n1, m, n2, L1 and L2 is identified as a single value (or a single structure). 
Applicant’s species election filed on 4/5/2021 is now equated with Species Group (A). 
Claims 7 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “any one of claims 1”. It should be “claim 1”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,954,218 B2 (hereafter Patent ‘218). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. 
Regarding claims 1-5 and 10-13, Patent '218 discloses a carbazole derivative having the following structure (Chemical Formula 1-25 of claim 6).

    PNG
    media_image1.png
    356
    808
    media_image1.png
    Greyscale

The Chemical Formula 1-25 of Patent '218 has identical structure of Chemical Formula 1 of claim 1, wherein A1 and A2 are each substituted aryl group (vinylphenyl); B1 and B2 are each Chemical Formula 2; C1 and C2 are each –L1-NR’-L2-; L1 and L2 are each direct bond; R’ is an unsubstituted aryl group (phenyl); n1 and n2 are each 1; D is an unsubstituted arylene (phenylene); m is 2, wherein in Chemical Formula 2; one of Ra to Rh bonds to A1 or A2 (Rc bonds to A1 or A2) and another of Ra to Rh bonds to C1 or C2 (Rf bonds to C1 or C2), groups of Ra to Rh not bonding to A1, A2, C1, or C2 are hydrogen; Ar is an unsubstituted arylene group (phenylene); and R is a thermocurable group or a photocurable group (vinyl; see the definition of thermocurable or photocurable group on page 7, lines 13-19 of the instant specification), meeting all the limitation of claims 1-4. 
The Chemical Formula 1-25 of Patent '218, wherein Chemical Formula 1 is represented by Chemical Formulas 3 and 10, wherein X1 and X2 are the same as each other, and each an aryl claim 5 and 10-11. 
The Chemical Formula 1-25 of Patent '218, wherein D is an unsubstituted phenylene group, meeting all the limitations of claim 12. 
The Chemical Formula 1-25 of Patent '218, wherein Chemical Formula 1 is represented by Chemical Formula 13, wherein in Chemical Formula 13, Y1 and Y2 are the same as each other, and each a thermocurable group or photocurable group (vinyl); a and bare each 1; R1 and R2 are the same as each other, and each a substituted aryl group (vinylphenyl); L11 and L12 are each direct bond; L13 is an unsubstituted arylene (biphenylene); p, q, r, s, t, u, v, w, x, and y are each 0, meeting all the limitations of claim 13.

Claims 1-5 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/335,965 (reference application, hereafter Application ‘965). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-5 and 10-14, Application ‘965 discloses an organic light emitting device comprising a first electrode, one or more organic material layer, a light emitting layer, a 

    PNG
    media_image2.png
    390
    712
    media_image2.png
    Greyscale

The Compound of claim 8 of Application ‘965 has identical structure of Chemical Formula 1 of claim 1, wherein A1 and A2 are each hydrogen; B1 and B2 are each Chemical Formula 2; C1 and C2 are each –L1-NR’-L2-; L1 and L2 are each direct bond; R’ is an unsubstituted aryl group (phenyl); n1 and n2 are each 1; D is an unsubstituted arylene (phenylene); m is 2, wherein in Chemical Formula 2; one of Ra to Rh bonds to A1 or A2 (Rc bonds to A1 or A2) and another of Ra to Rh bonds to C1 or C2 (Rf bonds to C1 or C2), groups of Ra to Rh not bonding to A1, A2, C1, or C2 are hydrogen; Ar is an unsubstituted arylene group (phenylene); and R is a thermocurable group or a photocurable group (vinyl; see the definition of thermocurable or photocurable group on page 7, lines 13-19 of the instant specification), meeting all the limitation of claims 1-4.
The Compound of claim 8 of Application ‘965, wherein Chemical Formula 1 is represented by Chemical Formulas 3 and 10, wherein X1 and X2 are the same as each other, and each an aryl group substituted with a thermocurable group or a photocurable group; a and b are claims 5 and 10-11. 
The Compound of claim 8 of Application ‘965, wherein D is an unsubstituted phenylene group, meeting all the limitations of claim 12. 
The Compound of claim 8 of Application ‘965, wherein Chemical Formula 1 is represented by Chemical Formula 13, wherein in Chemical Formula 13, Y1 and Y2 are the same as each other, and each a thermocurable group or photocurable group (vinyl); a and bare each 1; R1 and R2 are the same as each other, and each hydrogen; L11 and L12 are each direct bond; L13 is an unsubstituted arylene (biphenylene); p, q, r, s, t, u, v, w, x, and y are each 0, meeting all the limitations of claim 13.
The Compound of claim 8 of Application ‘965 has identical structure as the sixth compound of claim 14, meeting all the limitations of claim 14.

Claims 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/335,965 (reference application) in view of Kato et al. (JP 2012/111719, a machine translated English document is attached to this office action, hereafter Kato)the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 15-16 and 18-19, the Compound of claim 8 of Application ‘965 reads on all the features of claim 1 as outlined above.
Application ‘965 discloses an organic light emitting device comprising a first electrode, one or more organic material layer, a light emitting layer, a second electrode, wherein the one or more organic material layers include Compound of claim 8 of Application ‘965.
Application ‘965 does not teach that the carbazole derivative compound of Application ‘965 is a curable (or polymerizable) compound; however, Kato does teach that the compound is a polymerizable monomer because it has polymerizable functional unit of vinyl, and the compound is within the scope of formula (1) of Kato ([010]). 
That is, the carbazole derivative of Application ‘965 has identical structure as the polymerizable monomer representative by formula (1) of Kato ([010]), wherein Z is formula (2); and L is an n-valent linking group (biphenyl); in formula (2), wherein A and B are each single bond; C is an unsubstituted aromatic hydrocarbon having 6 to 25 ring atoms (phenylene); l is 1; m is 0; P is formula (3); in formula (3), wherein X is –N(Ra)–; Ra is a group of a substituted aryl group having 6 to 25 ring atoms (phenyl); a and b are each 0; Q1 and Q2 are each a group having 5 to 25 atoms forming unsaturated rig (benzene). It is noted that variable “–(Ra)–” in [010] (the first line of page 16) should be “–N(Ra)–”, based on the disclosure of the original Japanese document (see line 31 of page 12).
Kato teaches the carbazole derivative of Application ‘965 is a hole transport or injection layer material of an organic light emitting device (sections 1 and 13-19 in [008]) because the compound is within the scope of the compound of the invention represented by formula (1) of Kato.
Therefore, the organic light emitting device of Application ‘965 is equated with a device comprising an anode (first electrode), a hole transport or injection layer (one or more organic material layer comprising the carbazole derivative of Application ‘965), a light emitting layer, a cathode (second electrode).
Kato teaches that the organic light emitting device of the invention can be prepared using a known wet film formation method such as a spin coating ([054]-[055]). It is known in the art that the spin coating method requires a solution-based coating composition.
Kato exemplifies an organic light emitting device ([093]) wherein the hole transport layer comprising the compound of the invention is prepared by spin coating method followed by thermal curing.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Application ‘965 by preparing the hole transport or injection layer comprising the carbazole derivative of Application ‘965 using the method of spin coating followed by thermal curing, as taught by Kato.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The organic light emitting device of Application ‘965 is also within the scope of the organic light emitting device of Kato. Application of a known wet preparation method followed by curing to prepare the hole transport or injection layer of the device within the scope of Kato would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and methods to produce an organic light emitting device.
The modification provides an organic light emitting device comprising an anode (first electrode), a hole transport or injection layer (one or more organic material layer comprising the carbazole derivative of Application ‘965), a light emitting layer, a cathode (second electrode), wherein the hole transport or injection layer is formed using a method of spin coating followed by thermal curing with a coating composition comprising the carbazole derivative of Application ‘965, meeting all the limitations of claim 15 and 18-19.
The coating composition of Application ‘965 does not comprise a p-doping material; however, Kato does teach that a p-doping material (“acceptor material”) can be contained in the hole transport layer or the hole injection layer of an organic light emitting device such that it provides high hole density, high hole mobility, low driving voltage, and improved carrier valence and device lifetime ([049]-[050]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the coating composition of Application ‘965 by adding a p-doping material, as taught by Kato.
The motivation for doing so would have been to provide the organic light emitting device comprising a hole transport layer material of the carbazole derivative of Application ‘965 and a p-doping material with high hole density, high hole mobility, low driving voltage, and improved carrier valence and device lifetime.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides an organic light emitting device comprising an organic light emitting device comprising an anode (first electrode), a hole transport or injection layer (one or more organic material layer comprising the carbazole derivative of Application ‘965), a light emitting layer, a cathode (second electrode), wherein the hole transport or injection layer is formed using a method of spin coating followed by thermal curing with a coating composition comprising the carbazole derivative of Application ‘965 and a p-doping material, meeting all the limitations of claims 16.
Regarding claim 17, the coating composition of Application ‘965 reads on all the features of claim 15 as outlined above.
The coating composition does not further comprise a monomer comprising a thermocurable group or a photocurable group; however, Kato does teach a copolymer having repeating units derived from two or more kinds of monomers selected from the group consisting of the polymerizable monomers of the present invention ([043]). 
Kato further teaches the coating composition contain at least one kind of the polymerizable monomers of the present invention and further contain other additives ([056]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the coating composition of Application ‘965 by adding another different kind of polymerizable monomer from compounds of Kato (e.g. Compound H-26 in [041]), as taught by Kato.
The motivation for doing so would have been to make copolymer comprising two different kinds of polymerizable monomers. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both homopolymer and 
The modification provides a coating composition comprising the carbazole derivative of Application ‘965, p-doping material, and another different kind of polymerizable monomer comprising a thermocurable group or a photocurable group (i.e. Example Compound H-26 in [041]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-12, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (JP 2012/111719, a machine translated English document is attached to this office action).
Regarding claims 1-4 and 12, Kato discloses a carbazole derivative having a general structure represented by formula (1) ([010]) and exemplifies a specific carbazole derivative (Compound H-4 in [041]).
Kato discloses a coating composition comprising the carbazole derivative (Compound H-4) (solution to make the hole transport layer of device Example 15 in [093], [096], and Table 1).
Kato further discloses an organic light emitting device (“organic electroluminescent element, Example 15” in [093], [096], and Table 1) comprising an anode (ITO), a hole transport layer comprising Compound H-4, a light emitting layer (Compound EM1 and D1), a cathode (Al), wherein the hole transport layer is made using spin coating method followed by thermal curing ([093]).
Kato teaches that a p-doping material (“acceptor material”) can be contained in the hole transport layer or the hole injection layer of an organic light emitting device such that it provides high hole density, high hole mobility, low driving voltage, and improved carrier valence and device lifetime ([049]).
Kato further teaches that the coating composition (“film forming solution”) can contain the polymerizable monomers of the invention and p-doping materials (“acceptor materials”) ([049]-[050]).

    PNG
    media_image3.png
    448
    644
    media_image3.png
    Greyscale

The carbazole derivative of Kato (Compound H-4) has identical structure of Chemical Formula 1 of claim 1, wherein A1 and A2 are each hydrogen; B1 and B2 are each Chemical Formula 2; C1 and C2 are each –L1–NR’–L2–; L1 and L2 are each unsubstituted arylene (phenylene); R’ is a substituted or unsubstituted aryl group (biphenyl); n1 and n2 are each 1; D is a substituted arylene (substituted phenylene); m is 1, wherein in Chemical Formula 2; one of Ra to Rh bonds to A1 or A2 (Rc bonds to A1 or A2) and another of Ra to Rh bonds to C1 or C2 (Rf bonds to C1 or C2), groups of Ra to Rh not bonding to A1, A2, C1, or C2 are hydrogen; Ar is an unsubstituted arylene group (phenylene); and R is a thermocurable group or a photocurable group (vinyl; see the definition of thermocurable or photocurable group on page 7, lines 13-19 of the instant specification), meeting all the limitation of claim 1-4. 
The carbazole derivative of Kato (Compound H-4), wherein Chemical Formula 1 is represented by Chemical Formulas 3 and 10, wherein X1 and X2 are the same as each other, and each an aryl group (phenyl) substituted with a thermocurable group or a photocurable group claims 5 and 10-11. 
It is noted that biphenyl and terphenyl are aryl groups according to the descriptions of the instant specification (page 12, lines 3-6).
The carbazole derivative of Kato (Compound H-4), wherein D is a phenylene group substituted with an aryl group, meeting all the limitations of claim 12. 
Regarding claims 15 and 18-19, the carbazole derivative of Kato (Compound H-4) reads on all the features of claim 1 as outlined above.
Kato discloses a coating composition comprising the carbazole derivative of Kato (Compound H-4) (the solution to make the hole transport layer of device Example 15 in [093], [096], and Table 1), meeting all the limitations of claim 15.
Kato further discloses an organic light emitting device (“organic electroluminescent element, Example 15” in [093], [096], and Table 1) comprising an anode (ITO), a hole transport layer comprising Compound H-4, a light emitting layer (Compound EM1 and D1), a cathode (Al), wherein the hole transport layer is made using spin coating method followed by thermal curing ([093]).
The hole transport layer (organic material layer) of the device comprises a cured material of the coating composition, meeting all the limitations of claims 18-19.

Claims 1-6, 8-12, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakaie et al. (US 2016/0301011 A1, hereafter Nakaie).
Regarding claims 1-5 and 8-12, Nakaie discloses a carbazole derivative having a general structure represented by formula (1) ([012]) and exemplifies a specific carbazole derivative (Preparation Example 25 in [516]) as shown below. 

    PNG
    media_image4.png
    539
    588
    media_image4.png
    Greyscale

The Compound of Application Nakaie (Example 25) has identical structure of Chemical Formula 1 of claim 1, wherein A1 and A2 are each hydrogen; B1 and B2 are each Chemical Formula 2; C1 and C2 are each –L1-NR’-L2-; L1 and L2 are each direct bond; R’ is an substituted aryl group (substituted phenyl); n1 and n2 are each 1; D is an unsubstituted arylene (phenylene); m is 1, wherein in Chemical Formula 2; one of Ra to Rh bonds to A1 or A2 (Rc bonds to A1 or A2) and another of Ra to Rh bonds to C1 or C2 (Rf bonds to C1 or C2), groups of Ra to Rh not bonding to A1, A2, C1, or C2 are hydrogen; Ar is a substituted arylene group (tetrafluorophenylene); and R is a thermocurable group or a photocurable group (vinyl; see the  claim 1-4. 
The carbazole derivative of Nakaie (Example 25), wherein Chemical Formula 1 is represented by Chemical Formulas 3 and 10, wherein X1 and X2 are the same as each other, and each an aryl group substituted with a thermocurable group or a photocurable group (vinyl); a and b are each 1; R1 and R2 are the same as each other, and each hydrogen; Ar1 and Ar2 are different from each other, and each a substituted aryl group (phenyl); L is an unsubstituted arylene group (phenylene); L11 and L12 are the same as each other, and each a direct bond; n is 1, meeting all the limitations of claims 5 and 10. 
The carbazole derivative of Nakaie (Example 25), wherein Ar1 and Ar2 are each independently phenyl group substituted with a substituted or unsubstituted arylamine group, meeting all the limitations of claim 11.

    PNG
    media_image5.png
    539
    637
    media_image5.png
    Greyscale

The carbazole derivative of Nakaie (Example 25), wherein Chemical Formula 1 is represented by Chemical Formula 6 (see the figure above), wherein X1 and X2 are the same as each other, and each an aryl group substituted with a thermocurable group or a photocurable group (vinyl); a and b are each 1; R1 and R2 are the same as each other, and each hydrogen; Ar5-Ar8 are each independently a substituted or unsubstituted aryl group (phenyl or diphenylaminophenyl) and a substituted or unsubstituted heterocyclic group (substituted carbazolyl); L is an unsubstituted arylene group (phenylene); L8 and L9 are each unsubstituted arylene group (phenylene); n, n8, and n9 are each 1; and L11 and L12 are each direct bond, meeting all the limitations of claim 8. 
In claim 9, with respect to the assignment of Ar7, Ar7 was a substituted heterocyclic group in claim 8 (see the structure enclosed dashed box marked by “Ar7” in the figure above); however, the group is equated with a phenyl substituted with a substituted arylamine.
The carbazole derivative of Nakaie (Example 25), wherein Ar5 and Ar6 are each unsubstituted phenyl; Ar7 is a phenyl substituted with a substituted arylamine (substituted diphenylamine); Ar8 is a phenyl substituted with an unsubstituted arylamine (diphenylamine).
Applicant does not limit the substituent of the substituted arylamine. Under a broad reasonable interpretation of the term “substituted arylamine”, the adjacent substituents of the substituted arylamine can bond to form a fused ring, meeting all the limitations of claim 9.
The carbazole derivative of Nakaie (Example 25), wherein D is a phenylene group, meeting all the limitations of claim 12. 
Regarding claim 6
The carbazole derivative of Nakaie (Example 25) also reads on the limitations of Chemical Formula 4 of claim 6.

    PNG
    media_image6.png
    549
    629
    media_image6.png
    Greyscale

The carbazole derivative of Nakaie (Example 25), wherein Chemical Formula 1 is represented by Chemical Formula 4, wherein X1 and X2 are the same as each other, and each an aryl group substituted with a thermocurable group or a photocurable group (vinyl); a and b are each 1; R1 and R2 are the same as each other, and each hydrogen; Ar1 and Ar2 are each substituted aryl group (phenyl); Ar3 is a substituted heterocyclic group (carbazole); L3 and L4 are each unsubstituted arylene group (phenylene); n3 and n4 are each 1; L11 and L12 are the same as each other, and each a direct bond, meeting all the limitations of claim 6. 
Regarding claims 15-16 and 18-19
Nakaie discloses a coating composition (“charge transporting varnish”; “Example 1-54” in Table 21 and [552]-[553]) comprising the carbazole derivative of Nakaie (Example 25), a p-doping material (F4TCNQ), and an organosilane (“Silane A”, “3,3,3-trifluoropropyltrimethoxysilane” in [554]), meeting all the limitations of claims 15-16.
Nakaie discloses an organic light emitting device (“organic EL element” “use as hole injection layer”; Example 2-50 in [555]-[556] and [561]) comprising an anode (ITO), a hole injection layer comprising the carbazole derivative of Nakaie (Example 25), a p-doping material (F4TCNQ), and an organosilane (Silane A), a light emitting layer (CBP and Ir(Ppy)3), and a cathode (Al), wherein the hole injection layer is prepared using the coating composition of Nakaie (Example 1-54) by curing (“baked”), meeting all the limitations of claims 18-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2012/111719, a machine translated English document is attached to this office action).
Regarding claim 16, the coating composition of Kato (Compound H-4; the solution to make the hole transport layer of device Example 15 in [093], [096], and Table 1) reads on all the features of claim 15, as outlined above. 
Kato teaches that a p-doping material (“acceptor material”) can be contained in the hole transport layer or the hole injection layer of an organic light emitting device such that it provides high hole density, high hole mobility, low driving voltage, and improved carrier valence and device lifetime ([049]).
Kato does not disclose a specific coating composition comprising a p-doping material; however, Kato does teach that the coating composition (“film forming solution”) can contain the 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the coating composition of Kato to further contain a p-doping material, as taught by Kato.
The motivation for doing so would have been to prepare a coating composition used to make the hole transport layer of an organic light emitting device with high hole density, high hole mobility, low driving voltage, and improved carrier valence and device lifetime.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a coating composition comprising the carbazole derivative of Kato (Compound H-4) and a p-doping material.
Regarding claim 17, the coating composition of Kato (Compound H-4; the solution to make the hole transport layer of device Example 15 in [093], [096], and Table 1) reads on all the features of claim 15, as outlined above.
The coating composition does not further comprise a monomer comprising a thermocurable group or a photocurable group; however, Kato does teach a copolymer having repeating units derived from two or more kinds of monomers selected from the group consisting of the polymerizable monomers of the present invention ([043]). 
Kato further teaches the coating composition contain at least one kind of the polymerizable monomers of the present invention and further contain other additives ([056]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the coating composition of Kato by adding another different kind of polymerizable monomer from compounds of Kato (e.g. Compound H-26 in [041]), as taught by Kato.
The motivation for doing so would have been to make copolymer comprising two different kinds of polymerizable monomers. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both homopolymer and copolymer are known substitution to make the polymer of the invention of Kato. The substitution of monomers to form homopolymer to the monomers to form copolymer would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the other carbazole derivative (Compound H-26)) from the list of Kato’s specific example compounds would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a coating composition for an organic light emitting device.
The modification provides a coating composition comprising the carbazole derivative of Kato (Compound H-4), p-doping material, and another different kind of polymerizable monomer comprising a thermocurable group or a photocurable group (i.e. Example Compound H-26 in [041]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaie et al. (US 2016/0301011 A1).
Regarding claim 17, the coating composition of Nakaie reads on all the features of claims 15-16, as outlined above. 
The coating composition (“charge transporting varnish”; “Example 1-54” in Table 21 and [552]-[553]) comprises the carbazole derivative of Nakaie (Example 25), a p-doping material (F4TCNQ), and an organosilane (“Silane A”, “3,3,3-trifluoropropyltrimethoxysilane” in [554]).
The organosilane (Silane A) does not include one of thermocurable or photocurable groups disclosed in the instant specification (figure on page 8); however, Nakaie does teach tetraethoxysilane can be used as the organosilane ([200]-[203], [221]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the coating composition of Nakaie by substituting Silane A with tetraethoxysilane, as taught by Kato.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Silane A and tetraethoxysilane are known exemplified organosilane material disclosed by Nakaie. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a coating composition for an organic light emitting device.
The modification provides a coating composition comprising the carbazole derivative of Nakaie (Example 25), a p-doping material (F4TCNQ), and tetraethoxysilane.
The tetraethoxysilane is a monomer comprising a thermocurable group or a photocurable group of –O-Si(OA1)(OA2)(OA3) according to the descriptions of the instant specification (page 7, line 20 - page 8, line 3).

Claims 1-5 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kensuke et al. (WO 2012/005360, a machine translated English document is attached to this office action, hereafter Kensuke) in view of Kato et al. (JP 2012/111719, a machine translated English document is attached to this office action).
Regarding claims 1-5 and 10-14, Kensuke discloses a carbazole derivative having a general structure of Formula (H-1) ([044]-[045]) and a specific example of Compound (h-26) ([074]-[075]), as shown below.

    PNG
    media_image7.png
    302
    696
    media_image7.png
    Greyscale

In Formula (H-1) of Kensuke, RH1 and RH1’ can be each independently hydrogen or a substituted or unsubstituted alkyl group ([045]); AH1 and AH1’ can be a phenyl which is further H4 or RH4’ in formula (H-2) in [015]).
Kensuke discloses an organic light emitting device ([235] and Example 18 in Table 1) comprising an anode (ITO), a hole injection layer comprising Compound (h-26), a hole transporting layer (NPD), a light emitting layer (CBP and Ir(ppy)3), and a cathode (Al).
 Kensuke does not teach a carbazole derivative comprising a thermocurable group or a photocurable group; however, Kensuke does teach the substituent of the N-phenylcarbazolyl unit of Formula (H-1) of Kensuke (corresponding to substituents RH1 and RH1’) can be a substituted alkyl group.
Kato discloses a carbazole derivative used as the hole injection or transporting layer material of an organic light emitting device ([004]-[005]; general formula (1) in [008]). 
Kato teaches a hole transport or injection layer material comprising a polymerizable functional group (vinyl group in [005]) provides insolubility in the solvent of the luminescent layer, whereas solubility in the coating solvent of the hole transport or injection layer; furthermore, the organic light emitting device comprising the hole transport or injection layer provides long lifetime and high efficiency ([004]-[007]).
Kato exemplifies the polymerizable functional group, vinyl which is substituted on the para position of the phenyl ring of the N-phenyl carbazole structure (Compounds H-4 and H-26 in [041]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the carbazole derivative of Kensuke (Compound (h-26) by substituting the methyl group substituted on the N-phenylcarbazolyl group with a polymerizable functional group of vinyl, as taught by Kato.
The motivation for doing so would have been to provide the carbazole derivative with insolubility in the solvent of the luminescent layer, whereas solubility in the coating solvent of the hole transport or injection layer, and provide the organic light emitting device comprising the carbazole derivative as the hole transport or injection layer material provides long lifetime and high efficiency, based on the teaching of Kato.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Kensuke teaches RH1 and RH1’ of Formula (H-1) of Kensuke can be selected a substituted alkyl group. A vinyl group is equated with a substituted methyl. The substitution of an unsubstituted alkyl group (methyl) with a substituted alkyl group (vinyl) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce material for an organic light emitting device.
The modification provides the following compound.

    PNG
    media_image8.png
    385
    671
    media_image8.png
    Greyscale

The modification also provides an organic light emitting device of Kensuke as modified by Kato comprising an anode (ITO), a hole injection layer comprising the carbazole derivative of Kensuke as modified by Kato, a hole transporting layer (NPD), a light emitting layer (CBP and Ir(ppy)3), and a cathode (Al).
The carbazole derivative of Kensuke as modified by Kato has identical structure as Applicant’s Chemical Formula 1 of claim 1, wherein A1 and A2 are each hydrogen; B1 and B2 are each Chemical Formula 2; C1 and C2 are each –L1-NR’-L2–; L1 and L2 are each direct bond; R’ is an unsubstituted aryl group (phenyl); n1 and n2 are each 1; D is an unsubstituted arylene (phenylene); m is 2, wherein in Chemical Formula 2; one of Ra to Rh bonds to A1 or A2 (Rc bonds to A1 or A2) and another of Ra to Rh bonds to C1 or C2 (Rf bonds to C1 or C2), groups of Ra to Rh not bonding to A1, A2, C1, or C2 are hydrogen; Ar is an unsubstituted arylene group (phenylene); and R is a thermocurable group or a photocurable group (vinyl; see the definition of thermocurable or photocurable group on page 7, lines 13-19 of the instant specification), meeting all the limitation of claim 1-4
The carbazole derivative of Kensuke as modified by Kato, wherein Chemical Formula 1 is represented by Chemical Formulas 3 and 10, wherein X1 and X2 are the same as each other, and each an aryl group substituted with a thermocurable group or a photocurable group; a and b are each 1; R1 and R2 are the same as each other, and each hydrogen; Ar1 and Ar2 are the same as each other, and each an unsubstituted aryl group (phenyl); L is an unsubstituted arylene group (phenylene); L11 and L12 are the same as each other, and each a direct bond; n is 2; when n is 2, Ls are the same as each other, meeting all the limitations of claims 5 and 10-11
The carbazole derivative of Kensuke as modified by Kato, wherein D is an unsubstituted phenylene group, meeting all the limitations of claim 12. 
The carbazole derivative of Kensuke as modified by Kato, wherein Chemical Formula 1 is represented by Chemical Formula 13, wherein in Chemical Formula 13, Y1 and Y2 are the same as each other, and each a thermocurable group or photocurable group (vinyl); a and bare each 1; R1 and R2 are the same as each other, and each hydrogen; L11 and L12 are each direct bond; L13 is an unsubstituted arylene (biphenylene); p, q, r, s, t, u, v, w, x, and y are each 0, meeting all the limitations of claim 13.
The carbazole derivative of Kensuke as modified by Kato has identical structure as the sixth compound of claim 14, meeting all the limitations of claim 14.
Regarding claims 15-16 and 18-19, the carbazole derivative of Kensuke as modified by Kato and the organic light emitting device of Kensuke as modified by Kato reads on all the features of claim 1, as outlined above.
The organic light emitting device of Kensuke as modified by Kato comprises an anode (ITO), a hole injection layer comprising the carbazole derivative of Kensuke as modified by 
Kensuke does not teach that the carbazole derivative compound disclosed by Kensuke is a curable (or polymerizable) compound; however, Kato does teach that the compound is a polymerizable monomer because it has polymerizable functional unit of vinyl, and the compound is within the scope of formula (1) of Kato ([010]). 
That is, the carbazole derivative of Kensuke as modified by Kato has identical structure as the polymerizable monomer representative by formula (1) of Kato ([010]), wherein Z is formula (2); and L is an n-valent linking group (biphenyl); in formula (2), wherein A and B are each single bond; C is an unsubstituted aromatic hydrocarbon having 6 to 25 ring atoms (phenylene); l is 1; m is 0; P is formula (3); in formula (3), wherein X is –N(Ra)–; Ra is a group of a substituted aryl group having 6 to 25 ring atoms (phenyl); a and b are each 0; Q1 and Q2 are each a group having 5 to 25 atoms forming unsaturated rig (benzene). It is noted that variable “–(Ra)–” in [010] (the first line of page 16) should be “–N(Ra)–”, based on the disclosure of the original Japanese document (see line 31 of page 12).
The organic light emitting device of Kensuke as modified by Kato is also within the scope of the organic light emitting device of Kato ([048], device example [093]), because the hole transport layer comprises the carbazole derivative of Kensuke as modified by Kato which has identical structure as formula (1) of Kato.
Kato teaches that the organic light emitting device of the invention can be prepared using a known wet film formation method such as a spin coating ([054]-[055]).
Kato exemplifies an organic light emitting device ([093]) wherein the hole transport layer comprising the compound of the invention is prepared by spin coating method followed by thermal curing.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Kensuke as modified by Kato by preparing the hole injection layer comprising the carbazole derivative of Kensuke as modified by Kato using the method of spin coating followed by thermal curing, as taught by Kato.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The organic light emitting device of Kensuke as modified by Kato is also within the scope of the organic light emitting device of Kato. Application of a known wet preparation method followed by curing to prepare the hole injection layer of the device within the scope of Kato would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and methods to produce an organic light emitting device.
The modification provides an organic light emitting device comprising an anode (ITO), a hole injection layer comprising the carbazole derivative of Kensuke as modified by Kato, a hole transporting layer (NPD), a light emitting layer (CBP and Ir(ppy)3), and a cathode (Al), wherein the hole injection layer is formed using a method of spin coating followed by thermal curing with a coating composition comprising the carbazole derivative of Kensuke as modified by Kato, meeting all the limitations of claim 15 and 18-19
The coating composition of Kensuke as modified by Kato does not comprise a p-doping material; however, Kato does teach that a p-doping material (“acceptor material”) can be contained in the hole transport layer or the hole injection layer of an organic light emitting device such that it provides high hole density, high hole mobility, low driving voltage, and improved carrier valence and device lifetime ([049]-[050]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the coating composition of Kensuke as modified by Kato by adding a p-doping material, as taught by Kato.
The motivation for doing so would have been to provide the organic light emitting device comprising a hole transport layer material of the carbazole derivative of Kensuke as modified by Kato and a p-doping material with high hole density, high hole mobility, low driving voltage, and improved carrier valence and device lifetime.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides an organic light emitting device comprising an anode (ITO), a hole injection layer comprising the carbazole derivative of Kensuke as modified by Kato and a p-doping material, a hole transporting layer (NPD), a light emitting layer (CBP and Ir(ppy)3), and a cathode (Al), wherein the hole injection layer is formed using a method of spin coating followed by thermal curing with a coating composition comprising the carbazole derivative of Kensuke as modified by Kato and a p-doping material, meeting all the limitations of claims 16
Regarding claim 17, the coating composition of Kensuke as modified by Kato reads on all the features of claim 15 as outlined above.
The coating composition does not further comprise a monomer comprising a thermocurable group or a photocurable group; however, Kato does teach a copolymer having repeating units derived from two or more kinds of monomers selected from the group consisting of the polymerizable monomers of the present invention ([043]). 
Kato further teaches the coating composition contain at least one kind of the polymerizable monomers of the present invention and further contain other additives ([056]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the coating composition of Kensuke as modified by Kato by adding another different kind of polymerizable monomer from compounds of Kato (e.g. Compound H-26 in [041]), as taught by Kato.
The motivation for doing so would have been to make copolymer comprising two different kinds of polymerizable monomers. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both homopolymer and copolymer are known substitution to make the polymer of the invention of Kato. The substitution of monomers to form homopolymer to the monomers to form copolymer would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the other carbazole derivative (Compound H-26)) from the list of Kato’s specific example compounds would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the 
The modification provides a coating composition comprising the carbazole derivative of Kensuke as modified by Kato, p-doping material, and another different kind of polymerizable monomer comprising a thermocurable group or a photocurable group (i.e. Example Compound H-26 in [041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786